Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 1 of 20 PageID: 163




*NOT FOR PUBLICATION*
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  RICARDO E. BRENES,

                   Plaintiff,
                                                               Civil Action No. 19-22204 (FLW)
  v.
                                                                            OPINION
  THE CITY OF ASBURY PARK AND THE
  POLICE DEPARTMENT OF THE CITY OF
  ASBURY PARK; John Moor, MAYOR, CITY OF
  ASBURY PARK; David Kelso, ASBURY PARK
  CHIEF OF POLICE; James N. Butler, ASBURY
  PARK MUNICIPAL PROSECUTOR; Daniel J.
  DiBenedetto, MUNICIPAL COURT JUDGE;
  Dewitt Bacon, LAW ENFORCEMENT OFFICER
  CLASS I ASBURY PARK POLICE
  DEPARTMENT, ALL OF THE ABOVE BEING
  SUED INDIVIDUALLY AND IN THEIR
  CAPACITY AS EMPLOYEES OF THE CITY OF
  ASBURY PARK AND/OR THE ASBURY PARK
  POLICE DEPARTMENT,

                   Defendants.



 WOLFSON, Chief Judge:

       Pro se Plaintiff, Ricardo E. Brenes (“Plaintiff”), brought this civil rights action under 42

U.S.C. § 1983 against Defendants, the City of Asbury Park (“Asbury Park” or the “City”); Asbury

Park Mayor John Moor (“Mayor Moor”); Municipal Court Judge Daniel J. DiBenedetto (“Judge

DiBenedetto”); Municipal Prosecutor James N. Butler (“Prosecutor Butler”); Asbury Park Police

Chief David Kelso (“Chief Kelso”), Asbury Park Police Officer Dewitt Bacon (“Officer Bacon”);

and the Asbury Park Police Department (the “Police Department”) (collectively, the

“Defendants”), in connection with a motor vehicle traffic stop and subsequent prosecution for

Plaintiff’s alleged failure to wear a seatbelt in violation of N.J.S.A. 39:3-76.2f. After the dismissal
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 2 of 20 PageID: 164




of the quasi-criminal charge against Plaintiff, he filed the instant Complaint, asserting claims under

§ 1983 for malicious prosecution and other constitutional violations. Presently before the Court is

Defendants’ motion to dismiss Plaintiff’s First Amended Complaint (“FAC”) on various grounds,

including statute of limitations, failure to state a claim under Fed. R. Civ. P. 12(b)(6), and

immunity. For the reasons that follow, Defendants’ motion to dismiss is GRANTED, and

Plaintiff’s claims against Defendants are dismissed with prejudice.

  I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       For the purposes of this motion, the Court takes as true all allegations of the FAC. Plaintiff

alleges that on August 27, 2016, he parked in a public parking space on Kingsley Street in Asbury

Park, directly across from Porta Restaurant (“Porta”), to drop off several passengers. (ECF No. 3

(“FAC”) at ¶ 2.) While parked, Officer Bacon of the Asbury Park Police Department, approached

Plaintiff’s vehicle. (Id.) Although Plaintiff alleges that Officer Bacon was not wearing his uniform

at the time, the officer identified himself as police and informed Plaintiff that he was not permitted

to drop off passengers in that location. (Id. at ¶¶ 2-3.) In response, Plaintiff allegedly asked Officer

Bacon, “[W]here is the sign that indicates that? I did not see it.” (Id. at ¶ 3.) Officer Bacon

requested Plaintiff’s driver’s license, registration, and insurance documents, and instructed

Plaintiff to move his car from the public parking space to a location farther north on Kingsley

Street. (Id.) Plaintiff alleges that at this moment, his encounter with Officer Bacon transitioned

from a “warrantless detention to an impermissible seizure of his vehicle and his person,” in

“violation of his civil rights protected by the Fourth and Fourteenth Amendments.” (Id. at ¶ 4.)

       When Officer Bacon returned to Plaintiff’s vehicle with his documentation, Officer Bacon

issued Plaintiff a citation for operating a motor vehicle without a seatbelt, in violation of N.J.S.A.

39:3-76.2f. (Id. at ¶ 5.) Plaintiff “vehemently denied” any wrongdoing and “advised the officer


                                                   2
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 3 of 20 PageID: 165




that it was wrong, unjust and illegal to make that claim and urged the officer to reverse his

decision.” (Id. at ¶ 6.) According to the FAC, Officer Bacon stated that he was “doing [Plaintiff]

a favor” because the fine associated with the violation was “only $46.00” and Plaintiff could pay

the fine by mail. (Id.) When Plaintiff again expressed his belief that a citation was unnecessary,

Officer Bacon allegedly stated, “I could give you a different ticket that will cost you over $100.00.

Do you want me to do that?” (Id.) Plaintiff remained silent and Officer Bacon released Plaintiff

with only the seatbelt citation. (Id.)

       On September 9, 2016, Plaintiff appeared at Asbury Park Municipal Court, where he pled

not guilty to the seatbelt violation. (Id. at ¶ 17.) Plaintiff alleges that he attempted to discuss the

citation with Prosecutor Butler prior to entering his not guilty plea; however, the Prosecutor

ignored his request. (Id. at ¶¶ 17-18.) Instead, Prosecutor Butler allegedly “demanded that

Plaintiff plead guilty” and “pay court costs and fees.” (Id. at ¶ 18.) Further, when Plaintiff first

attempted to plead not guilty, Judge DiBenedetto allegedly “did not accept Plaintiff’s decision and

ordered Plaintiff to go back to the prosecutor and take what he was offering.” (Id. at ¶ 20.) In

response, Prosecutor Butler allegedly offered to “suspend” the ticket. (Id. at ¶ 21.) Plaintiff

rejected the offer and informed Judge DiBenedetto of his decision to plead not guilty. (Id. at ¶

22.)

       According to Plaintiff, for the next sixteen months, Prosecutor Butler and Judge

DiBenedetto “forc[ed] Plaintiff to stand trial” without “a scintilla of evidence.” (Id. at ¶¶ 25-27.)

Plaintiff alleges that Prosecutor Butler “used the leverage of the court to overshadow Plaintiff’s

claims that his constitutional rights were violated.” (Id. at ¶ 27.) Specifically, Plaintiff alleges




                                                  3
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 4 of 20 PageID: 166




that Prosecutor Butler did not comply with his discovery requests 1 pursuant to New Jersey Court

Rule 7:7-7, and that he “put Plaintiff on trial knowing […] that the charges […] were unsupported

by the facts.” (Id. at ¶ 27, 36.) As for Judge DiBenedetto, the Complaint alleges that he denied

Plaintiff the right to a fair trial by not allowing Plaintiff the right to elicit testimony from his own

witnesses, including Porta representatives, not allowing Plaintiff to “provide his side of the story

at trial[,]” and ignoring the presumption that Plaintiff was innocent until proven guilty. (Id. at ¶¶

28, 35-36.)

          On December 28, 2017, Plaintiff’s case proceeded to trial. (Id. at ¶ 36.) Following

testimony on direct examination from Officer Bacon and limited cross-examination by Plaintiff,

Judge DiBenedetto sua sponte dismissed the seatbelt ticket against Plaintiff. (Id.)

          Plaintiff brought suit on December 31, 2019, alleging constitutional violations, including

that Officer Bacon’s conduct described above violated his Fourth Amendment rights and that the

actions of Prosecutor Butler and Judge DiBenedetto constituted malicious prosecution. (ECF No.

1, Complaint.) On January 3, 2020, Plaintiff filed the FAC. On May 21, 2020, Defendants filed

the present motion to dismiss. (ECF No. 11, Defendants’ Motion to Dismiss.)

    II.   LEGAL STANDARD

          Courts undertake a three-part analysis when considering a motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court




1
         It appears that based on the allegations in the Complaint, the documents annexed to the
Complaint, and Plaintiff’s opposition to Defendants’ motion to dismiss, Plaintiff believed Officer
Bacon was working security for Porta on August 27, 2016, and not in his official capacity as a law
enforcement officer for Asbury Park. Indeed, Plaintiff’s discovery requests sought information
related to Officer Bacon’s scope of employment on August 27, 2016. (See FAC, Ex. 1, Police
Records Request.) On December 19, 2017, however, Prosecutor Butler explained, in writing, that
Officer Bacon was on duty for Asbury Park on August 27, 2016, and that no discovery existed.
(Id. at Ex. 2, Letter from Prosecutor Butler.)
                                                   4
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 5 of 20 PageID: 167




must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)) (alteration in original). Second, the court must accept as true all

of the plaintiff’s well-pled factual allegations and “construe the complaint in the light most

favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(quotation omitted). In doing so, the court is free to ignore legal conclusions or factually

unsupported accusations that merely state, “the-defendant-unlawfully-harmed-me.” Iqbal, 556

U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[M]ere restatements

of the elements of [a] claim[ ] ... are not entitled to the assumption of truth.” Burtch v. Milberg

Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (alterations in original) (quotation omitted).

Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show

that the plaintiff has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Iqbal, 556

U.S. at 679). “The defendant bears the burden of showing that no claim has been presented.”

Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citation omitted).

       “Rule 12 prohibits the court from considering matters outside the pleadings in ruling on a

motion to dismiss for failure to state a claim ... and a court’s consideration of matters outside the

pleadings converts the motion to a motion for summary judgment.” Kimbugwe v. United States,

No. 12-7940, 2014 WL 6667959, at *3 (D.N.J. Nov. 24, 2014). “[A]n exception to the general

rule is that a document integral to or explicitly relied upon in the complaint may be considered

without converting the motion to dismiss into one for summary judgment.” In re Burlington Coat

Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis omitted) (internal quotation

marks omitted). Notwithstanding these principles, courts may not consider allegations raised for

the first time in a plaintiff's opposition to a motion to dismiss. See Pennsylvania ex rel Zimmerman




                                                 5
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 6 of 20 PageID: 168




v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be

amended by the briefs in opposition to a motion to dismiss.” (internal quotation omitted)).

       “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.’” Twombly, 550 U.S. at 555 (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)) (alteration in original). “[A] pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers ....” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted). Nonetheless, “a litigant

is not absolved from complying with Twombly and the federal pleading requirements merely

because [he] proceeds pro se.” Thakar v. Tan, 372 F. App’x 325, 328 (3d Cir. 2010) (citation

omitted). Thus, “pro se litigants still must allege sufficient facts in their complaints to support a

claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

III.   DISCUSSION

       Plaintiff’s FAC asserts only a cause of action under 42 U.S.C. § 1983, without expressly

specifying which of his constitutional rights were violated. (FAC at ¶ 37-38.) Because Plaintiff

is proceeding pro se, the Court construes the FAC to assert a constitutional claim for malicious

prosecution against Judge DiBenedetto and Prosecutor Butler. Further, Plaintiff appears to assert

additional claims against Judge DiBenedetto, Officer Bacon, the City of Asbury Park, the Police

Department, Chief Kelso, and Mayor Moor. First, Plaintiff appears to assert a claim against Judge

DiBenedetto for violation of his Fourteenth Amendment due process rights. Plaintiff alleges that

Judge DiBenedetto’s decision to dismiss the traffic ticket before the conclusion of Plaintiff’s cross-

examination of Officer Bacon constituted a violation of his Sixth Amendment right to confront the

prosecution’s witness. U.S. Const. amends. VI, XIV; see also Richardson v. Marsh, 481 U.S. 200,



                                                  6
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 7 of 20 PageID: 169




206 (1987) (finding that the Confrontation Clause of the Sixth Amendment is applicable to the

States through the Fourteenth Amendment).        Second, Plaintiff alleges that Officer Bacon’s

“seizure of his vehicle and person” during the traffic stop constituted a violation of his Fourth

Amendment rights against unlawful searches and seizures. (See FAC at ¶ 4; Plaintiff’s Motion to

Dismiss Opp. Br., at 5.) Third, Plaintiff appears to assert a Monell claim under § 1983 against the

City of Asbury Park and the Police Department in connection with his purported warrantless

detention and subsequent quasi-criminal trial. Finally, Plaintiff seems to assert unspecified

constitutional claims against Chief Kelso and Mayor Moor in their official and individual

capacities.

       Defendants move to dismiss on the following grounds: 1) statute of limitations; 2 2) judicial

immunity as to Judge DiBenedetto; 3) prosecutorial immunity as to Prosecutor Butler; 4) failure

to state a claim as to all of Plaintiff’s constitutional claims; and 5) qualified immunity.3 I will

address each of these arguments, in turn.

    A. Judicial Immunity

       At the outset, I grant Defendants’ motion to dismiss Plaintiff’s claims against Judge

DiBenedetto because they are barred by judicial immunity. “The Supreme Court long has

recognized that judges are immune from suit under section 1983 for monetary damages arising

from their judicial acts.” Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760, 768 (3d Cir.



2
        Because I find that Judge DiBenedetto and Prosecutor Butler are immune from suit, I will
not address Defendants’ statute of limitations arguments as they pertain to Plaintiff’s claims of
malicious prosecution against those Defendants. I will address Defendants’ statute of limitations
argument, however, with respect to Plaintiff’s claim against Officer Bacon for illegal search and
seizure.
3
        Because I find that Plaintiff’s Fourth Amendment claim is barred by the statute of
limitations and that the FAC fails to sufficiently plead that Officer Bacon violated Plaintiff’s
Fourth Amendment constitutional rights, see infra, I do not address Defendants’ arguments
regarding qualified immunity.
                                                 7
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 8 of 20 PageID: 170




2000) (citing Mireles v. Waco, 502 U.S. 9, 9 (1991)); see also Figueroa v. Blackburn, 208 F.3d

435, 440-43 (3d Cir. 2000) (extending judicial immunity to municipal court judges). Following

the Supreme Court’s guidance, the lower courts “must engage in a two-part inquiry to determine

whether judicial immunity is applicable.” Id. “‘First, a judge is not immune from liability for

nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.’” Id. at 768 (quoting

Mireles, 502 U.S. at 11). “‘Second, a judge is not immune for actions, though judicial in nature,

taken in the complete absence of all jurisdiction.’” Id. “With respect to the first inquiry, ‘the

factors determining whether an act by a judge is a ‘judicial’ one relate to the nature of the act itself,

i.e., whether it is a function normally performed by a judge, and to the expectations of the parties,

i.e., whether they dealt with the judge in his judicial capacity.’” Id. at 768-69 (quoting Stump v.

Sparkman, 435 U.S. 349, 362 (1978)). The courts must “‘draw the line between truly judicial acts,

for which immunity is appropriate, and acts that simply happen to have been done by judges,’ such

as administrative acts.” Id. at 769 (quoting Forrester v. White, 484 U.S. 219, 227 (1988)).

        “With respect to the second inquiry, [courts] must distinguish between acts in the “clear

absence of all jurisdiction,” which do not enjoy the protection of absolute immunity, and acts that

are merely in “excess of jurisdiction,” which do enjoy that protection” Id. at 769 (citing Stump,

435 U.S. at 356 n. 6). “A judge will not be deprived of immunity because the action he took was

in error, was done maliciously, or was in excess of his authority; rather, he will be subject to

liability only when he has acted in the ‘clear absence of all jurisdiction.’” Id. (quoting Stump, 435

U.S. at 356–57).

        Here, Plaintiff claims that Judge DiBenedetto’s decision to proceed to trial absent evidence

of any wrongdoing constituted malicious prosecution and that his sua sponte dismissal of the

traffic citation during Officer Bacon’s cross-examination violated Plaintiff’s right to confront the



                                                   8
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 9 of 20 PageID: 171




State’s witness. While the factual allegations against Judge DiBenedetto are threadbare, it is plain

from the FAC that Plaintiff seeks redress for actions taken in Judge DiBenedetto’s official capacity

as a judicial officer. Indeed, Plaintiff’s allegations pertain only to Judge DiBenedetto’s decision-

making during the pre-trial and trial phases of Plaintiff’s quasi-criminal proceeding. (See FAC ¶¶

28, 35.) Plaintiff alleges that Judge DiBenedetto turned a “blind eye” to Prosecutor Butler’s

alleged noncompliance with state discovery rules, denied Plaintiff his right to “provide his side of

the story at trial,” and denied Plaintiff the right to confront his accuser. (Id. at ¶ 35.) In fact,

Prosecutor Butler explained, in writing on December 19, 2017, that no discovery existed in

connection with this case and, after limited cross-examination of Officer Bacon by Plaintiff, Judge

DiBenedetto sua sponte dismissed the traffic violation in Plaintiff’s favor. (See FAC, Ex. 2,

Letter from Prosecutor Butler.) It is abundantly clear that Judge DiBenedetto’s actions were all

taken in his official capacity, and thus, he has absolute judicial immunity; all of Plaintiff’s claims

against Judge DiBenedetto are dismissed with prejudice.

   B. Prosecutorial Immunity

          Similarly, Defendants assert that Prosecutor Butler is absolutely immune from suit based

on his role as a prosecutor. Generally, “a state prosecuting attorney who act[s] within the scope

of his duties in initiating and pursuing a criminal prosecution” is not subject to suit under § 1983.

Imbler v. Pachtman, 424 U.S. 409, 410 (1976); see also Burns v. Reed, 500 U.S. 478, 486 (1991).

Stated slightly differently, “acts undertaken by a prosecutor in preparing for the initiation of

judicial proceedings or trial, and which occur in the course of his role as an advocate for the State,

are entitled to the protections of absolute immunity.” Buckley v. Fitzsimmons, 509 U.S. 259, 271

(1993).




                                                  9
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 10 of 20 PageID: 172




        The Supreme Court has explained that prosecutorial immunity is intended to apply to

 conduct that is “intimately associated with the judicial phase of the criminal process.” Imbler, 424

 U.S. at 430. The Court advised that “absolute immunity applies when a prosecutor prepares to

 initiate a judicial proceeding, or appears in court to present evidence in support of a search warrant

 application[, but] absolute immunity does not apply when a prosecutor gives advice to police

 during a criminal investigation, when the prosecutor makes statements to the press, or when a

 prosecutor acts as a complaining witness in support of a warrant application.” Van de Kamp v.

 Goldstein, 555 U.S. 335, 343 (2009) (citations omitted). Indeed, a prosecutor is “absolutely

 immune when making [the] decision [to prosecute], even where he acts without a good faith belief

 that any wrongdoing has occurred.” Kulvicki v. Dawson, 969 F.2d 1454, 1464 (3d Cir.1992).

        Here, Plaintiff alleges that the prosecution of his seatbelt violation was malicious because

 it lacked merit and evidentiary support. Plaintiff claims that Prosecutor Butler “force[d him] to

 stand trial, knowingly, without a scintilla of evidence” and failed to comply with Plaintiff’s

 requests for discovery pursuant to New Jersey Court Rule 7:7-7. In addition, Plaintiff makes

 vague, conclusory, and general allegations in the FAC regarding Prosecutor Butler’s alleged

 fabrication and concealment of evidence, including the “filing of false charges.” (FAC at ¶ 31.)

 These allegations, even if credited, however, clearly relate to Prosecutor Butler’s role as

 prosecutor. 4 Green v. United States, 418 F. App’x 63, 66 (3d Cir. 2011) (per curiam) (“A



 4
         The Court acknowledges that “[a] prosecutor’s administrative duties and those
 investigatory functions that do not relate to an advocate’s preparation for the initiation of a
 prosecution or for judicial proceedings are not entitled to absolute immunity.” Buckley, 509 U.S.
 at 273. However, cases where courts have declined to apply absolute immunity are factually
 distinct from the present allegations. See Odd v. Malone, 538 F.3d 202, 214 (3d Cir. 2008) (finding
 that a prosecutor’s failure to notify the court of material witness’s custodial status was an
 administrative oversight not entitled to absolute prosecutorial immunity); Buckley, 509 U.S. at
 275-77 (holding that prosecutors were not entitled to absolute immunity for (i) fabricating false
 evidence well before an indictment had issued and prior to any judicial proceeding; and (ii) making
                                                  10
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 11 of 20 PageID: 173




 prosecutor is immune from suit even if he committed perjury or falsified evidence.”); Kulwicki v.

 Dawson, 969 F.2d 1454, 1464 (3d Cir. 1992) (finding that a prosecutor is absolutely immune when

 deciding to initiate a prosecution, “even where he acts without a good faith belief that any

 wrongdoing has occurred.”). Here, the alleged acts were undertaken by Prosecutor Butler while

 prosecuting Plaintiff and in the role of an advocate for the municipality. Accordingly, Prosecutor

 Butler is entitled to absolute immunity from the claims raised in the FAC. The claim asserted

 against Prosecutor Butler for malicious prosecution is dismissed with prejudice.

    C. Constitutional Claims Under § 1983 Against the Remaining Defendants

        Defendants also argue that Plaintiff’s constitutional claims are deficiently pled under Rule

 12(b)(6). As a general matter, a plaintiff may have a cause of action under 42 U.S.C. § 1983 for

 certain violations of constitutional rights. That section provides,

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory or the District of
                Columbia, subjects, or causes to be subjected, any citizen of the
                United States or other person within the jurisdiction thereof to the
                deprivation of any rights, privileges, or immunities secured by the
                Constitution and laws, shall be liable to the party injured in an action
                at law, suit in equity, or other proper proceeding for redress, except
                that in any action brought against a judicial officer for an act or
                omission taken in such officer’s judicial capacity, injunctive relief
                shall not be granted unless a declaratory decree was violated or
                declaratory relief was unavailable.

 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege the violation of a right

 secured by the Constitution or laws of the United States and that the alleged deprivation was




 false public statements out of court during public announcement of indictment to the press); Kalina
 v. Fletcher, 522 U.S. 118, 130 (1997) (declining to apply absolute immunity to claims that a
 prosecutor made false testimony in “the evidentiary component of an application for an arrest
 warrant,” because such testimony “is the function of the witness, not of the lawyer”).
                                                  11
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 12 of 20 PageID: 174




 committed or caused by a person acting under color of state law. See Harvey v. Plains Twp. Police

 Dep’t, 635 F.3d 606, 609 (3d Cir. 2011); see also West v. Atkins, 487 U.S. 42, 48 (1988).

        Further, a plaintiff must allege which rights or privileges have been infringed upon by

 defendant’s actions. Albright v. Oliver, 510 U.S. 266, 271 (1994); see also Gottlieb ex rel.

 Calabria v. Laurel Highlands Sch. Dist., 272 F.3d 168, 171 (3d Cir. 2001).

            1. Fourth Amendment Violation Against Officer Bacon

        Construing the facts favorably for the pro se Plaintiff, I interpreted the FAC as asserting a

 § 1983 claim against Officer Bacon, in his individual capacity, for unlawful search and seizure

 under the Fourth Amendment. Plaintiff alleges that the traffic stop on August 27, 2016, constituted

 an unlawful detention, because Officer Bacon conducted an “investigatory detention” knowing

 that he lacked “reasonable articulable suspicion or probable cause” in violation of Plaintiff’s

 Fourth Amendment rights. (FAC at ¶ 2.) Officer Bacon attacks the claim against him on the merits

 and on the basis of the statute of limitations.

        Initially, I find that Plaintiff’s Fourth Amendment claim is barred by the statute of

 limitations. Section 1983 has no statute of limitations of its own, but borrows the statute of

 limitations from state personal injury torts. Wallace v. Kato, 549 U.S. 384, 387 (2007). Thus,

 Plaintiff’s § 1983 claim is governed by New Jersey’s personal injury statute of limitations period,

 which dictates that the claim must be brought within two years of its accrual. See Wilson v. Garcia,

 471 U.S. 261, 276 (1985); Dique v. New Jersey State Police, 603 F.3d 181, 185 (3d Cir. 2010).

 “Under federal law, a cause of action accrues ‘when the plaintiff knew or should have known of

 the injury upon which the action is based.’” Montanez v. Sec’y Pa. Dep’t of Corr., 773 F.3d 472,

 480 (3d Cir. 2014) (quoting Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009)).




                                                   12
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 13 of 20 PageID: 175




        Here, Plaintiff’s alleged illegal search and seizure claim accrued on the date of the traffic

 stop: August 27, 2016. See Woodson v. Payton, 503 F. App’x 110, 112 (3d Cir. 2012) (holding

 that the statute of limitations began on the date when plaintiff “indisputably knew about the alleged

 faults of search and seizure”). Consequently, Plaintiff’s complaint had to be filed by August 28,

 2018. He did not file his complaint until December 2019. (ECF No. 1.) Plaintiff argues that his

 complaint was timely filed because the claim did not accrue until January 2, 2020, when he

 received a “written decision” of Judge DiBenedetto’s dismissal of his seatbelt violation from the

 deputy court administrator. This decision, however, did not relate to Officer Bacon’s alleged

 unlawful search and seizure, and therefore, it had no impact on the date of accrual with respect to

 Plaintiff’s Fourth Amendment claim.

        Further, while the Court may toll, or extend, the statute of limitations in the interests of

 justice, the circumstances here do not support tolling. Tolling is usually warranted when the state

 has “actively misled” a plaintiff as to the existence of his cause of action, there are extraordinary

 circumstances that prevented him from filing the claim, or he filed the claim on time but in the

 wrong forum. Omar v. Blackman, 590 F. App’x 162, 166 (3d Cir. 2014). However, Plaintiff does

 not provide any evidence, nor do I find, that the statute of limitations period should be equitably

 tolled in this case under any basis. See Huertas v. City of Philadelphia, 188 F. App’x 136, 138

 (3d Cir. 2006) (finding that a plaintiff’s pro se status does not, in and of itself, entitle him to any

 leniency absent exceptional circumstances). Accordingly, Plaintiff’s Fourth Amendment claim

 for illegal search and seizure is dismissed with prejudice.

        Notwithstanding the Court’s dismissal for violation of the statute of limitations, Plaintiff’s

 Fourth Amendment claim also fails on the merits. The Fourth Amendment of the Constitution of

 the United States guarantees a right to be free from unreasonable seizures. U.S. Const. amend. IV.



                                                   13
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 14 of 20 PageID: 176




 A seizure occurs when a government official restrains a person’s freedom of movement such that

 the person is deprived of his or her free will to leave. Brendlin v. California, 551 U.S. 249, 254

 (2007). A seizure is generally permissible only if it is supported by probable cause to believe the

 person has committed a crime. Bailey v. United States, 568 U.S. 186, 192 (2013).

        Fourth Amendment rights may also be implicated by investigatory—or “Terry” —stops,

 which do not rise to the level of an arrest. See Terry v. Ohio, 392 U.S. 1, 28–30 (1968); see also

 United States v. Cortez, 449 U.S. 411, 417 (1981). An interaction may constitute a Terry stop

 when, “‘taking into account all of the circumstances surrounding the encounter, the police conduct

 would have communicated to a reasonable person that he was not at liberty to ignore the police

 presence and go about his business.’” Kaupp v. Texas, 538 U.S. 626, 629 (2003) (quoting Florida

 v. Bostick, 501 U.S. 429, 437 (1991)). A Terry stop, however, must be justified by a reasonable

 suspicion based on an objective sign that a person is, was, or is about to be, committing a crime.

 See Cortez, 449 U.S. at 417 & n.2. “The test is one of reasonableness given the totality of the

 circumstances, which can include [the suspect’s] location, a history of crime in the area, [the

 suspect’s] nervous behavior and evasiveness, and [the officer’s] ‘commonsense judgments and

 inferences about human behavior.’” Johnson v. Campbell, 332 F.3d 199, 206 (3d Cir. 2003)

 (quoting Illinois v. Wardlow, 528 U.S. 119, 124–25 (2000)); see also United States v. Thompson,

 772 F.3d 752, 758 (3d Cir. 2014). “To meet the reasonable suspicion standard, an officer needs

 only ‘a minimal level of objective justification.’” United States v. Foster, 891 F.3d 93, 104 (3d

 Cir. 2018) (quoting Wardlow, 528 U.S. at 123)). In examining this question, a court must consider

 only the facts known to the officer at the time of the stop. See United States v. Lowe, 791 F.3d

 424, 430 (3d Cir. 2015). Reasonable suspicion may be based on what the officer observes firsthand




                                                 14
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 15 of 20 PageID: 177




 or upon reliable information provided by another person. See Adams v. Williams, 407 U.S. 143,

 147 (1972).

        Here, Plaintiff makes only conclusory allegations that Officer Bacon “lack[ed] reasonable

 articulable suspicion or probable cause of criminal activity,” and therefore, the traffic stop was

 unlawful. According to Plaintiff, Officer Bacon produced false statements in representing that

 Plaintiff’s vehicle was in the middle of Kingsley Street and that Plaintiff was operating the vehicle

 without a seatbelt. However, Plaintiff’s allegations in the FAC belie his own position. According

 to Plaintiff, Officer Bacon watched firsthand as Plaintiff dropped off several passengers across

 from Porta—an area where Officer Bacon explained that passenger drop-offs were not permitted.

 (FAC at ¶ 2-3.) As such, as pled, Officer Bacon seemingly had probable cause to perform a traffic

 stop in connection with Plaintiff’s activity. Given such probable cause, Plaintiff cannot state a

 Fourth Amendment claim. It is of no moment that the charge against Plaintiff was dismissed,

 because probable cause existed at the time Officer Bacon initiated the traffic stop. See Cecilia v.

 Randall, No. CV 18-1433 (RMB), 2018 WL 4037676, at *2 (D.N.J. Aug. 23, 2018) (holding that

 the sole fact that the charges against the plaintiff were dismissed because the evidence was

 insufficient to establish guilt at trial is insufficient to state a Fourth Amendment claim for false

 arrest.); see also Startzell v. City of Phila., 533 F.3d 183, 204 n. 14. (3d Cir. 2008) (finding that

 “the establishment of probable cause as to any one charge [of several charges] is sufficient to defeat

 ... Fourth Amendment claims.”). Accordingly, Plaintiff’s claim against Officer Bacon for unlawful

 search and seizure is dismissed.




                                                  15
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 16 of 20 PageID: 178




            2. Claims Against the City of Asbury Park

        To the extent that a Monell claim can be inferred against the City of Asbury Park, that

 claim is also dismissed. 5 As stated above, § 1983 imposes civil liability upon “any person who,

 acting under the color of state law, deprives another individual of any rights, privileges, or

 immunities secured by the Constitution or laws of the United States.” Padilla v. Twp. of Cherry

 Hill, 110 Fed.Appx. 272, 278 (3d Cir. 2004) (citation omitted). Municipalities are legal entities

 amenable to suit for their unconstitutional policies or customs. Monell v. Dep’t of Soc. Servs. of

 City of N.Y., 436 U.S. 658, 690 (1978). To recover against a municipality, a plaintiff must

 “demonstrate that municipal policymakers, acting with deliberate indifference or reckless

 indifference, established or maintained a policy or well-settled custom which caused a municipal

 employee to violate plaintiffs’ constitutional rights and that such policy or custom was the ‘moving

 force’ behind the constitutional tort.” Hansell v. City of Atlantic City, 152 F.Supp.2d 589, 609

 (D.N.J. 2001). A municipality may also be liable if an employee acts unconstitutionally and the

 municipality failed to adequately train or supervise that employee. City of Canton v. Harris, 489

 U.S. 378, 380 (1989).




 5
         I find that Plaintiff’s claim against the Police Department fails because Plaintiff has sued
 the Police Department along with the City of Asbury Park. “In New Jersey, a municipal police
 department is not an entity separate from the municipality.” Trapp v. New Jersey, No. 17-10709,
 2018 WL 4489680, at *6 (D.N.J. Sep. 19, 2018) (citing N.J.S.A. 40A:14-118 (stating that that New
 Jersey police departments are “an executive and enforcement function of municipal
 government”)). “In Section 1983 actions, police departments cannot be sued in conjunction with
 municipalities, because the police department is merely an administrative arm of the local
 municipality, and is not a separate judicial entity.” Padilla v. Twp. of Cherry Hill, 110 F. App’x
 272, 278 (3d Cir. 2004) (quotation and citation omitted); see also Trapp, 2018 WL 4489680, at *6
 (finding that the defendant police department cannot be sued under § 1983 and dismissing all
 claims against them); Trafton v. City of Woodbury, 799 F. Supp. 2d. 417, 429 (D.N.J. 2011) (same)
 Catlett v. N.J. State Police, No. 12-153, 2013 WL 2181273, at *4 (D.N.J. May 20, 2013) (same).
 Thus, to the extent Plaintiff asserts a claim against the Police Department, it is dismissed with
 prejudice.
                                                 16
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 17 of 20 PageID: 179




        Here, Plaintiff brings the Monell claim in connection with his alleged malicious

 prosecution for the seatbelt violation. However, as found above, Plaintiff’s claims against Judge

 DiBenedetto and Prosecutor Butler are dismissed based on their immunity from suit. In addition,

 the claims against Officer are dismissed. Where there is no underlying constitutional violation,

 there can be no Monell claim. See Queensbury v. Petrone, No. 14-7230, 2015 WL 4715323, at *4

 (D.N.J. Aug. 7, 2015) (“There are no claims remaining in this matter that are based on a

 constitutional violation. Therefore, Plaintiff’s Monell claim must be dismissed.”). Having found

 that no constitutional violation remains, Plaintiff's Monell claim against the City of Asbury Park

 cannot stand.

        Moreover, when viewed on the merits, the FAC makes only general, conclusory, and

 unsupported allegations about how Plaintiff was allegedly subjected to a different set of

 “standards, laws, rules and procedures.” (FAC at ¶ 2.) Beyond these conclusory allegations,

 however, Plaintiff does not allege that an underlying custom or policy within the municipality,

 including the Police Department, the municipal court, or any other internal municipal entity,

 attributed to the alleged infringement of Plaintiff’s constitutional rights. McTernan v. City of York,

 PA, 564 F.3d 636, 658 (3d Cir. 2009) (finding that plaintiff must specify a custom or policy); see

 also Jiminez v. All American Rathskeller, Inc., 503 F.3d 247, 249 (3d Cir. 2007) (requiring that

 plaintiff show a “direct causal link between a municipal policy or custom and the alleged

 constitutional deprivation”).   Indeed, Plaintiff makes no direct allegations against the City of

 Asbury Park in the entirety of the FAC. Thus, Plaintiff’s claim against the City of Asbury Park is

 dismissed with prejudice.




                                                  17
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 18 of 20 PageID: 180




             3. Claims Against Chief Kelso and Mayor Moor

         The Court construes Plaintiff’s FAC to assert claims, pursuant to § 1983, against Chief

 Kelso and Mayor Moor. The Court notes, however, that vicarious liability is “inapplicable to” §

 1983 suits, and that to the extent Plaintiff seeks to bring suit against Chief Kelso or Mayor Moor,

 it must be for their own actions, and not the acts of others. See Iqbal, 556 U.S. at 676; Baraka v.

 McGreevey, 481 F.3d 187, 210 (3d Cir. 2007) (“A defendant in a civil rights action must have

 personal involvement in the alleged wrongs to be liable, and cannot be held responsible for a

 constitutional violation which he or she neither participated in nor approved.”); see also Rode v.

 Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (“Personal involvement can be shown through

 allegations of personal direction or of actual knowledge and acquiescence.”).

         As for Chief Kelso, I construe the FAC to assert a supervisory liability claim for his alleged

 involvement in the traffic stop and purported unlawful search and seizure initiated by Officer

 Bacon. Similar to the Monell claim, Plaintiff’s underlying Fourth Amendment claim against

 Officer Bacon has been dismissed because it is barred by the statute of limitations. Accordingly,

 Plaintiff’s claim against Chief Kelso is also dismissed with prejudice. See Bullock v. Borough of

 Roselle, No. 17-13208 (KM), 2018 WL 4179481, at *8 (D.N.J. Aug. 31, 2018) (dismissing § 1983

 supervisory claim against a police chief because the underlying constitutional claim against the

 subordinate police officer was barred by the statute of limitations); see also Waselik v. Twp. of

 Sparta, No. 16-4969 (KM-JBC), 2017 WL 2213148, at *5 (D.N.J. May 18, 2017) (dismissing

 supervisory claim where the underlying § 1983 tort was dismissed for violating the statute of

 limitations).

         Additionally, in analyzing the merits, I find that the FAC does not include any allegations

 pertaining to Chief Kelso’s involvement in, or knowledge of, Plaintiff’s traffic stop and subsequent



                                                  18
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 19 of 20 PageID: 181




 prosecution. “‘[T]here are two theories of supervisory liability,’ one under which supervisors can

 be liable if they ‘established and maintained a policy, practice or custom which directly caused

 [the] constitutional harm,’ and another under which they can be liable if they ‘participated in

 violating plaintiff's rights, directed others to violate them, or, as the person[s] in charge, had

 knowledge of and acquiesced in [their] subordinates' violations.’” Santiago v. Warminster Twp.,

 629 F.3d 121, 129 n. 5 (3d Cir. 2010) (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det.

 Ctr., 372 F.3d 572, 586 (3d Cir. 2004)).

        Here, Plaintiff’s opposition brief claims only that “upon information and belief[,]” Chief

 Kelso was Officer Bacon’s “instructor, supervisor, superior and [was] responsible for Bacon’s

 performance and understanding of the rules and regulations, state and federal law, including

 “investigatory stops and searches and seizures[.]” (Plaintiff’s Opposition Br. at 5.) The FAC fails

 to allege that any purported mistakes or missteps made by Officer Bacon during the investigatory

 stop of Plaintiff resulted from Chief Kelso’s training, supervision, or any of his failures. Merely

 alleging that Chief Kelso was Officer Bacon’s supervisor at the time Plaintiff received his seatbelt

 violation is insufficient to establish supervisory liability under § 1983. Brown v. Muhlenberg Twp.,

 269 F.3d 205, 216 (3d Cir. 2001) (finding that it is not enough to allege “that the constitutionally

 cognizable injury would not have occurred if the superior had done more than he or she did.”).

 Further, Plaintiff makes no allegations that Chief Kelso participated in Plaintiff’s prosecution for

 the seatbelt violation. Therefore, Plaintiff’s claim against Chief Kelso is dismissed with prejudice.

        With respect to Mayor Moor, Plaintiff has failed to allege sufficient facts demonstrating

 the Mayor’s involvement in the traffic stop or the subsequent municipal proceedings to establish

 a § 1983 claim against him in either his official or individual capacity. Indeed, despite naming

 Mayor Moor as a defendant in this case, the FAC does not assert a single factual allegation related



                                                  19
Case 3:19-cv-22204-FLW-TJB Document 19 Filed 10/26/20 Page 20 of 20 PageID: 182




 to him. Rather, Plaintiff lists Mayor Moor as a party to this action in paragraph one of the FAC

 and does not mention him again in the remaining thirty-eight paragraphs. Plaintiff’s claims are

 solely based on his purported unlawful detention by Officer Bacon on August 27, 2016, and the

 subsequent prosecution of his seatbelt violation. The FAC, however, is devoid of allegations

 supporting an inference that Mayor Moor was personally involved or even aware of Plaintiff’s

 seatbelt violation. Similarly, the FAC does not allege that Mayor Moor was involved in the

 investigation of the underlying incident or the decision to proceed with Plaintiff’s quasi-criminal

 trial. Consequently, Plaintiff’s allegations, accepted as true, fail to set forth plausible grounds for

 Mayor Moor’s involvement, as required to state a § 1983 claim against him. Thus, any claims

 asserted against Mayor Moor are dismissed with prejudice.

 IV.    CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED. Plaintiff’s

 claims against Defendants are dismissed with prejudice.



 Dated: October 26, 2020                                        /s/ Freda L. Wolfson
                                                                Freda L. Wolfson
                                                                U.S. Chief District Judge




                                                   20
